CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


Exhibit 10.3



LICENSE AGREEMENT
BETWEEN
CYDEX PHARMACEUTICALS, INC.
AND
CURX PHARMACEUTICALS, INC.
DATED: August 12, 2013










--------------------------------------------------------------------------------




TABLE OF CONTENTS
Section    Title    Page
1.
DEFINITIONS.    1

2.
GRANT OF RIGHTS.    5

3.
MANUFACTURE AND SUPPLY OF CAPTISOL.    8

4.
COMPENSATION.    8

5.
RECORDS; REPORTS; AUDIT.    10

6.
DEVELOPMENT AND COMMERCIALIZATION BY COMPANY.    11

7.
REGULATORY MATTERS.    13

8.
CONFIDENTIALITY.    14

9.
REPRESENTATIONS AND WARRANTIES.    16

10.
INDEMNIFICATION.    18

11.
LIMITATION OF LIABILITY.    19

12.
MANAGEMENT OF INTELLECTUAL PROPERTY.    20

13.
TERM AND TERMINATION.    21

14.
GENERAL PROVISIONS.    22

TABLE OF EXHIBITS
Exhibit    Title    Page
A.    LICENSED CAPTISOL PATENTS    A-1





i

--------------------------------------------------------------------------------




LICENSE AGREEMENT
THIS LICENSE AGREEMENT (this “Agreement”) is made this 12th day of August, 2013
(the “Effective Date”) between:
CYDEX PHARMACEUTICALS, INC., a Delaware corporation, with offices at 11119 North
Torrey Pines Road, Suite 200, La Jolla, California 92037 (“CyDex”); and
CURX PHARMACEUTICALS, INC., a Delaware corporation, with offices at 3210
Merryfield Row, San Diego, CA 92121 (“Company”).
RECITALS
WHEREAS, CyDex is engaged in the business of developing and commercializing
novel drug delivery technologies designed to enhance the solubility and
effectiveness of existing and development-stage drugs;
WHEREAS, CyDex is the exclusive supplier of Captisol®, a patented drug
formulation system designed to enhance the solubility and stability of drugs;
WHEREAS, Company desires to obtain an exclusive license to use the Captisol®
patented drug formulation system in connection with its development and
commercialization of one or more Licensed Products (defined below) and CyDex is
willing to grant such an exclusive license to Company under the terms and
conditions set forth herein; and
WHEREAS, CyDex desires to sell Captisol® to Company, and Company desires to
purchase Captisol® from CyDex, in accordance with the terms and conditions of
that certain Supply Agreement between the parties of even date herewith (the
“Supply Agreement”);
NOW, THEREFORE, in consideration of the following mutual promises and other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties, intending to be legally bound, agree as follows:
1.DEFINITIONS.
For the purposes of this Agreement, the following terms shall have the meanings
as defined below:
“Adverse Event” means any undesirable medical occurrence in a patient or
clinical investigation subject administered Captisol or a Licensed Product
(whether or not necessarily having a causal relationship with Captisol or a
Licensed Product).
“Affiliate” means, with respect to any party, any entity controlling, controlled
by, or under common control with such party, during and for such time as such
control exists. For these purposes, “control” shall refer to the ownership,
directly or indirectly, of at least [***]% of the voting securities or other
ownership interest of the relevant entity.
“Captisol” means [***]. CyDex supplies such material under the Captisol® brand.






--------------------------------------------------------------------------------




[***]
“Captisol Data Package” means (i) all toxicology/safety and other relevant
scientific safety data owned, licensed or developed by CyDex and its Affiliates
relating to Captisol; (ii) all toxicology/safety and other relevant scientific
data owned, licensed or developed by the licensees or sublicensees of CyDex or
its Affiliates or other Third Parties (to the extent permitted in the applicable
license or other agreements between CyDex and/or its Affiliates and such
licensees, sublicensees or other Third Parties); and [***], in each case of (i),
(ii) and (iii) above, solely to the extent directly relating to Captisol alone
(and not in conjunction with a product formulation).
“Claim” has the meaning specified in Section 10.1.
“Company Indemnitees” has the meaning specified in Section 10.1.
“Competing Product” shall mean [***].
“Compound” means[***].
“Confidential Information” has the meaning specified in Section 8.1.
“Contract Manufacturer” has the meaning specified in Section 2.4.
“CyDex Indemnitees” has the meaning specified in Section 10.2.
“CyDex Data and Records” means all data, information, results, regulatory
filings and records previously developed, created or otherwise in the possession
of CyDex as of the Effective Date relevant or otherwise relating specifically to
the research, development or registration of the Compound (or the Compound
formulated with Captisol).
“CyDex Materials” means all quantities of the Compound (or the Compound
formulated with Captisol) in CyDex’s possession or control as of the Effective
Date.
“Disclosing Party” has the meaning specified in Section 8.1.
“DMF” means a Drug Master File (or similar dossier filed with an equivalent
regulatory body in another country) for Captisol, as filed as of the Effective
Date, or as hereafter updated from time to time during the Term, by CyDex with
the FDA (or equivalent regulatory body in another country).
“FDA” means the United States Food and Drug Administration, or any successor
thereto.
“Field” means the entire field of prevention, diagnosis and treatment of all
human diseases and disorders via intravenous or intramuscular drug
administration, [***].
“IND” means an Investigational New Drug application, as defined in the United
States Federal Food, Drug and Cosmetic Act and the regulations promulgated
thereunder, or similar application filed with an equivalent regulatory body in
another country.
“Indemnified Party” has the meaning specified in Section 10.4.

2

--------------------------------------------------------------------------------




“Indemnifying Party” has the meaning specified in Section 10.4.
“Licensed Intellectual Property” means the Licensed Patents and the Licensed
Know-How Rights.
“Licensed Know-How Rights” means, collectively, all trade secret and know-how
rights of CyDex which relate to the formulation of the Compound with Captisol,
including proprietary and confidential information contained in the Captisol
Data Package.
“Licensed Patents” means all patents and patent applications in the Territory
which cover Captisol and which now or at any time during the Term are owned by
or licensed to CyDex or any CyDex Affiliate with the right to sublicense,
including any and all extensions, renewals, continuations, substitutions,
continuations-in-part, divisions, patents-of-addition, reissues, reexaminations
and/or supplementary protection certificates to any such patents. Set forth in
Exhibit A attached hereto is a list of the Licensed Patents as of the Effective
Date.
“Licensed Product” means (a) a Compound combined with or formulated using
Captisol for ultimate use in humans, or (b) a pharmaceutical composition that
includes a Compound and that is developed with the assistance of or incorporates
any then-confidential component of the Captisol Data Package.
“Losses” has the meaning set forth in Section 10.1.
“Marketing Approval” means final approval of an NDA by the FDA, or final
approval of a comparable document filed with an equivalent health regulatory
authority in any other country or in the European Union (using the centralized
process or mutual recognition), including all required marketing, pricing or
reimbursement approvals; provided, that if any sale for use or consumption by a
member of the general public of a Licensed Product has occurred in any country
(or within any country within a region) in compliance with that country’s
applicable laws, it shall be conclusively deemed for purposes of this Agreement
that all required marketing, pricing and reimbursement approvals in such country
and in such (entire) region have been obtained.
“Minnesota Agreement” means, [***].
“NDA” means a New Drug Application, as defined in the United States Federal
Food, Drug and Cosmetic Act and the regulations promulgated thereunder, or
similar application filed with an equivalent regulatory body in another country.
“Net Sales” means [***], less:
(i)
[***];

(ii)
[***];

(iii)
[***];

(iv)
[***];

(v)
[***];


3

--------------------------------------------------------------------------------




(vi)
[***]; and

(vii)
[***].

Such amounts shall be determined from the books and records of Company and its
Affiliates and Sublicensees, maintained in accordance with United States
generally accepted accounting principles, consistently applied, or, in the case
of foreign Sublicensees, similar accounting principles, consistently applied.
[***].
“Non-Royalty Income” means [***].
“Notice of Termination” has the meaning specified in Section 13.3.
“Orphan Drug Designation” means official written designation from the FDA (or
other applicable US regulatory body, if the FDA is no longer the applicable US
regulatory body for making such designations for the purposes of the Orphan Drug
Act) that a product has been granted special status under the Orphan Drug Act in
connection with its use to treat a rare disease or condition.
“Phase III Clinical Trial” means any human clinical trial designed and intended
to confirm with statistical significance the efficacy and safety of a Licensed
Product as a basis for an NDA and to otherwise meet the requirements described
under 21 C.F.R. §312.21(c) (as hereafter modified or amended) and any of its
foreign equivalents.
[***]
“Quality Agreement” means any document developed, approved, and updated between
CyDex and Company that sets forth the quality expectations, responsibilities,
rights (including, as applicable and agreed upon, audit requirements) and
requirements relating to the manufacture and supply of Captisol. Any such
agreement may be amended from time to time by written agreement between the
parties.
“Receiving Party” has the meaning specified in Section 8.1.
“Safety Agreement” has the meaning specified in Section 7.4.
“SEC” means the United States Securities and Exchange Commission.
“Study” has the meaning specified in Section 6.3.
“Sublicensees” has the meaning specified in Section 2.3.
“Term” has the meaning specified in Section 13.1.
“Territory” means the entire world.
“Third Party” means any person or entity or authority other than CyDex or
Company or an Affiliate of either of them.
“Third Party Infringement” has the meaning specified in Section 12.3.

4

--------------------------------------------------------------------------------




“Upstream Licensor has the meaning specified in Section 2.6.
“Valid Claim” means a claim which, but for the license granted hereunder, would
be infringed by Company’s use, manufacture or sale of a Licensed Product in a
country in the Territory, and which is covered by an issued and unexpired patent
in such country included within the Licensed Patents which has not been held
invalid or unenforceable by a decision of a court or governmental agency of
competent jurisdiction, unappealable or unappealed within the time allowed for
appeal, and which has not been disclaimed, denied or admitted to be invalid,
canceled or unenforceable by the owner through re-issue, re-examination or
disclaimer, opposition procedure, nullity suit, or otherwise or is not
enforceable by virtue of applicable law in such country.
2.    GRANT OF RIGHTS.
2.1    License Grants from CyDex to Company.
(a)    Licensed Intellectual Property. Subject to the terms and conditions of
this Agreement, including but not limited to payment of the amounts set forth in
Section 4.1 below, CyDex hereby grants to Company an exclusive, nontransferable
(except with respect to the assignment provision in Section 14.15) limited
license during the Term under the Licensed Intellectual Property, solely to
make, have made (pursuant to Section 2.4), develop, use, sell, offer for sale,
import and export, or otherwise commercialize Licensed Products in the Territory
in and for the Field. (No license, exclusive or nonexclusive, is granted
hereunder under the Licensed Patents, except to so make, have made, use, sell,
offer for sale and import the Licensed Products in the Territory in and for the
Field.) Notwithstanding the foregoing, to the extent that any Licensed
Intellectual Property is licensed to CyDex or its Affiliates by a Third Party on
a non-exclusive basis, the license granted to Company in the foregoing sentence
shall be non-exclusive. For clarity, as CyDex is unable to grant Company any
rights that it does not have, in the event that CyDex obtains a non-exclusive
license from a Third Party (including without limitation being potentially
non-exclusive as a result of rights inhering in the United States Government
under Chapter 18, Title 35 of the United States Code and regulations thereunder
(or otherwise) by virtue of the fact that the licensed invention was funded by
the United States Government), then CyDex shall pass on such rights to Company
hereunder via a license that grants rights that are to such extent
non-exclusive. It is understood that all references in this Agreement to
“licenses” from CyDex to Company (and other forms of the word “license”) include
sublicenses from CyDex (as sublicensor) to Company (as sublicensee). Company may
not make, use, sell, offer for sale, or import the Licensed Products for any
other purposes than those granted to it in this Agreement. Company may not
sublicense the Licensed Intellectual Property, except as expressly set forth in
Sections 2.3 and 2.4 below.
(b)    Captisol Data Package. CyDex shall make its personnel reasonably
available to Company and its Contract Manufacturers to respond to informational
inquiries and provide technical assistance related to the Captisol Data Package.
(c)    Scope of Licenses. CyDex grants no licenses or rights to use other than
as expressly set forth herein. Without limiting the generality of the foregoing,
CyDex grants no rights to Company to manufacture, import, sell or offer for sale
bulk Captisol; [***]. Licensee acknowledges that not all rights of CyDex related
to Captisol are included within the rights licensed hereunder, given that CyDex
shall supply Company’s requirements of Captisol for the Licensed Products.
Company shall not attempt to reverse engineer, deconstruct or in any way
determine the structure or composition of Captisol except as and to the extent
reasonably required to determine an optimal formulation of the

5

--------------------------------------------------------------------------------




Licensed Product, and such structure and composition of Captisol (as and if so
determined) shall be considered Confidential Information of CyDex; [***]. CyDex
shall not be liable to Company for violation of Company’s exclusive rights
hereunder by parties which are not Affiliates or licensees of CyDex [***].
Company acknowledges and agrees that except as is expressly set forth in this
Agreement [***].
2.2    Grant of License from Company to CyDex. Company hereby grants to CyDex a
nonexclusive, transferable, perpetual, worldwide and royalty-free license, with
the right to grant sublicenses (through multiple tiers of sublicensees), under
Company’s and its Affiliates’ and Sublicensees’ rights in and to Captisol
Improvements to develop, make, have made, use, market, distribute, import, sell
and offer for sale Captisol, any Captisol Improvement and products formulated
with Captisol or any Captisol Improvement (other than the Licensed Products in
the Field). If during the Term any of (a) Company, (b) Affiliates to whom
Company has provided rights under the licenses granted to Company by CyDex
pursuant to Section 2.1, or (c) Sublicensees pursuant to the practice of their
respective sublicenses from Company under Section 2.3, file any patent
application claiming any Captisol Improvement anywhere in the world, CyDex shall
be deemed automatically to have a nonexclusive, transferable, perpetual,
worldwide and royalty-free license, with the right to grant sublicenses (through
multiple tiers of sublicensees), under the claims relating specifically to any
Captisol Improvement to make, have made, use, market, distribute, import, sell,
and offer for sale Captisol and all products formulated with Captisol (other
than the Licensed Products in the Field during the Term). Company shall provide
prompt notice of any Captisol Improvement.
2.3    Sublicensing. Company shall have the right to grant sublicenses (through
one or more tiers of sublicenses) to its Affiliates and licensees of the
Licensed Products (collectively “Sublicensees”) under the licenses granted to
Company pursuant to Section 2.1; [***]. Other than as specifically provided in
this Section 2.3 and Section 2.4, Company shall not have the right to grant
sublicenses to any Third Party under the licenses granted pursuant to
Section 2.1. Company shall ensure that all of its Sublicensees shall comply with
the terms and conditions of this Agreement and Company shall be and remain fully
responsible for the compliance by such Sublicensees with the terms and
conditions of this Agreement as if such Sublicensees were Company hereunder.
2.4    Contracting. Company may manufacture the Licensed Products ([***]) or
contract the manufacture of the Licensed Products ([***]) with Third Party
manufacturers (collectively “Contract Manufacturers”). To the extent necessary
to engage a Contract Manufacturer for a Licensed Product, Company shall be
permitted under this Agreement to grant any such Contract Manufacturer a
sublicense under the licenses granted to Company pursuant to Section 2.1 solely
for such purposes; [***]. Company shall ensure that all of its Contract
Manufacturers shall comply with the terms and conditions of this Agreement and
shall remain fully responsible for the compliance by such Contract Manufacturers
with the terms and conditions of this Agreement as if such Contract
Manufacturers were Company hereunder.
2.5    Bankruptcy Code. All rights and licenses granted under or pursuant to
this Agreement by CyDex to Company are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101 of the Bankruptcy Code. The
parties agree that Company, as a licensee of such rights under this Agreement,
shall retain and may fully exercise all of its rights and elections under the
Bankruptcy Code. All rights and licenses granted under or pursuant to this
Agreement by Company to CyDex are, and shall otherwise

6

--------------------------------------------------------------------------------




be deemed to be, for purposes of Section 365(n) of the Bankruptcy Code, licenses
of rights to “intellectual property” as defined under Section 101 of the
Bankruptcy Code. The parties agree that, as a licensee of such rights under this
Agreement, CyDex shall retain and may fully exercise all of its rights and
elections under the Bankruptcy Code.
2.6    Compliance with Upstream Licenses. [***]. In addition, CyDex represents
and warrants that [***] to such Upstream Licensors and covenants that [***].
Furthermore, CyDex represents and warrants that [***].
2.7    Negative Covenants by CyDex.
(a)    During the Term (on a country-by-country basis), neither CyDex nor any of
its Affiliates shall directly themselves, nor provide any Third Party any
assistance whatsoever, nor grant any Third Party any right or license under any
of the Licensed Intellectual Property to, research, develop, modify, make, have
made, import, export, use, promote, market, distribute, package, offer for sale,
sell, or otherwise commercially exploit Licensed Products [***].
(b)    During the Term (on a country-by-country basis), neither CyDex nor any of
its Affiliates shall supply Captisol to any Third Party (other than a Company
designee) which it [***]. If during the Term (on a country-by-country basis),
any such Third Party utilizes such Captisol (supplied by CyDex or any of its
Affiliates) [***], CyDex shall immediately cease and cause its Affiliates and
any other Third Party to immediately cease supplying Captisol to the offending
Third Party for the duration of the Term or until (if sooner) assurances
reasonably satisfactory to Company [***].
(c)    [***].
2.8    Technology Transfer.
For a period of [***] after the Effective Date, CyDex shall make its personnel
available to Company and its contract manufacturer to respond to informational
inquiries and provide technical assistance related to the Licensed Know-How
Rights and the Captisol Data Package. Beginning on the earlier of (i) [***]
after the first contact by Company or its contract manufacturer relating to the
technology transfer or (ii) [***] after the Effective Date, Company shall
compensate CyDex at the rate of [***] for the time of CyDex personnel incurred
to provide such services or in the event that other services are requested and
provided. Such technology transfer shall not include information related to the
manufacture of bulk Captisol.
3.    MANUFACTURE AND SUPPLY OF CAPTISOL; TECHNOLOGY AND MATERIAL TRANSFER.
3.1    Captisol. The provisions of the Supply Agreement and any related Quality
Agreement shall govern the manufacture and supply of Captisol for use in the
formulation of the Licensed Products. Company acknowledges and agrees that,
pursuant to the Supply Agreement, CyDex is the exclusive manufacturer of
Captisol for Company and its Affiliates and Sublicensees and nothing set forth
herein shall be deemed to grant Company or its Affiliates or Sublicensees the
right to manufacture Captisol nor the right to contract the manufacture of
Captisol to a Third Party.
3.2    [***].

7

--------------------------------------------------------------------------------




(a)    Technology Transfer. CyDex shall use its reasonable commercial efforts
to, as soon as reasonably practicable after the Effective Date, communicate and
transfer to Company (as Confidential Information), at CyDex’s cost and expense,
all CyDex Data and Records.
(b)    Material Transfer. CyDex shall use its reasonable commercial efforts to,
as soon as reasonably practicable after the Effective Date, transfer to Company,
at CyDex’s cost and expense, all CyDex Materials.
(c)    Ongoing. It is understood that other than the CyDex Materials, it shall
be Company’s responsibility to obtain, at Company’s sole expense and from
sources other than CyDex, all materials ([***]) needed by Company for its
activities in connection with this Agreement; provided, that the foregoing is
subject to Company’s obligation to purchase all Captisol from CyDex pursuant to
the Supply Agreement.
4.    COMPENSATION.
4.1    Payments and Royalties for Licenses.
(d)    Intentionally left blank.
(e)    Milestone Payments. Within [***] following the occurrence of each and any
of the milestone events listed below, Company shall provide written notice to
CyDex of the achievement of such milestone event, accompanied by payment to
CyDex of the applicable non-refundable milestone fee listed next to such event
in further consideration of the rights granted Company hereunder. [***]. [***].
 
Milestone
Milestone Payment
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



For the avoidance of doubt, Company and CyDex agree that [***].


(f)    Royalties.
(i)    In addition to amounts payable pursuant to Section 4.1(b) above, Company
shall make royalty payments to CyDex [***] in an amount equal to [***] of the
applicable Net Sales during [***]; provided that the royalty rate shall be [***]
for the [***] million of [***] and

8

--------------------------------------------------------------------------------




shall be [***] for the [***] million of [***]. Company and CyDex agree to work
in good faith to true up any over-payments or under-payments. Notwithstanding
the royalty rates set forth in the first sentence of this subsection, the
applicable royalty rate for any Net Sales of a Licensed Product which is not
covered by a Valid Claim at the time of such sale shall be [***].
(ii)    In the event that a Licensed Product is commercialized in combination
with one or more products which are themselves not Licensed Products under this
Agreement for a single price, the Net Sales for such Licensed Product shall be
calculated by [***].
(iii)    All royalties payable to CyDex pursuant to Section 4.1(c) shall be due
and payable within [***] after the conclusion of [***], provided that within
[***] after the conclusion of [***] Company may provide notice to CyDex of any
adjustments necessary to account for any royalties which were overpaid or
underpaid for such prior [***] (as determined from Company’s [***]), and the
parties shall promptly true-up for any such adjustments which are mutually
determined in good faith to be correct.
In establishing the royalty structure hereunder, the parties recognize, and
Company acknowledges, the substantial value of the various obligations being
undertaken by CyDex under this Agreement, in addition to the grant of the
license under the Licensed Intellectual Property, to enable the rapid and
effective market introduction of the Licensed Products. The parties have agreed
to the payment structure set forth herein as a convenient and fair mechanism to
compensate CyDex for these obligations.
4.2    Taxes. All amounts due hereunder exclude and shall be paid in full to
CyDex without reduction for all applicable withholding, sales, use, and other
taxes, and Company shall be responsible for payment of all such taxes (other
than taxes based on CyDex’s income) and duties and any related penalties and
interest, arising from the payment of amounts due under this Agreement. The
parties agree to cooperate with one another and use reasonable efforts to avoid
or reduce tax withholding or similar obligations in respect of royalties,
milestone payments, and other payments made by Company to CyDex under this
Agreement. To the extent Company is required to withhold taxes on any payment to
CyDex, Company shall pay the amounts of such taxes to the proper governmental
authority in a timely manner and promptly transmit to CyDex official receipts
issued by the appropriate taxing authority and/or an official tax certificate,
or such other evidence as CyDex may reasonably request, to establish that such
taxes have been paid. CyDex shall provide Company any tax forms that may be
reasonably necessary in order for Company to not withhold tax or to withhold tax
at a reduced rate under an applicable bilateral income tax treaty. Each party
shall provide the other with reasonable assistance to enable the recovery, as
permitted by applicable law, of withholding taxes, value added taxes, or similar
obligations resulting from payments made under this Agreement, such recovery to
be for the benefit of the party bearing such withholding tax or value added tax.
CyDex shall indemnify and hold Company harmless from and against any penalties,
interest or other tax liability arising from any failure by Company (at the
express request of CyDex) to withhold or by Company reduction (at the express
request of CyDex) in its withholding.
4.3    Payments. Cumulative with and not exclusive of any and all other
available remedies, payments that are not made when due hereunder, and which are
not otherwise subject to a good faith dispute, shall accrue interest, from due
date until paid, at a rate equal to [***]. All amounts due hereunder are stated
in, and shall be paid in, U.S. Dollars. With respect to sales not denominated in
U.S. Dollars,

9

--------------------------------------------------------------------------------




Company shall convert the Net Sales from the applicable foreign currency into
U.S. Dollars at the [***]. Based on the resulting sales in U.S. Dollars, the
then applicable royalties shall be calculated.
5.    RECORDS; REPORTS; AUDIT.
5.1    Records. During the Term and for a period of [***] thereafter, Company
shall, and shall require its Affiliates and Sublicensees to, maintain accurate
records relating to Net Sales of the Licensed Products and clinical study
subject enrollment for Studies.
5.2    Quarterly Financial Reports. Within [***] following the conclusion of
[***] during the Term, Company shall provide CyDex with a written report with
respect to such [***] that sets forth sales of the Licensed Products in the
Territory during such [***] (on a Licensed-Product-by-Licensed-Product basis and
on a country-by-country basis). Such report shall include Net Sales and
royalties due for each Licensed Product.
(a)    Annual Milestone Reports. By [***] during the Term, Company shall provide
CyDex with written reports that describe in reasonable detail Company’s progress
made toward achievement of the milestones specified in Section 4.1(b) above
during such [***] and set forth such other information regarding Captisol as
mutually agreed upon by the parties. Company shall also provide [***] regarding
any significant changes to the expected completion of any such milestones
outlined in [***] or any change that may materially affect the Supply Agreement
or orders placed thereunder.
5.3    Audit. Upon at least [***] advance written notice by CyDex, Company shall
permit CyDex’s independent, Third Party certified public accountant, reasonably
acceptable to Company, to have access during normal business hours to such of
the records of Company as may be reasonably necessary to verify the royalty
reports under Section 5.2(a) in respect of [***]. Except as described in the
next paragraph, all such audits shall be conducted at the expense of CyDex and
[***]. In the event such accountant concludes that additional payments of any
kind as required by this Agreement were owed to CyDex during such period, the
additional amounts shall be paid within [***] days of the date CyDex delivers to
Company such accountant’s written report so concluding [***]. The fees charged
by such accountant shall be paid by CyDex, unless the audit discloses that the
amounts payable by Company for the audited period are more than [***] of the
amounts actually paid for such period, in which case Company shall pay the
reasonable fees and expenses charged by the accountant ([***]). In the event
such accountant concludes that there was an overpayment by Company to CyDex
during such period, at Company’s option, the overpayment shall be [***]. The
independent certified public accountant shall keep confidential any information
obtained during such inspection in accordance with the provisions set forth in
Section 8 hereof and shall report to CyDex and Company only the amounts of Net
Sales and royalties due and payable. The parties agree that all information
subject to review under this Section 5.3 or under any sublicense agreement is
the Confidential Information of Company and that CyDex shall cause its
accountant to retain all such information in confidence.
6.    DEVELOPMENT AND COMMERCIALIZATION BY COMPANY.
6.1    Diligence. As between CyDex and Company, from and after the Effective
Date Company shall be responsible for all non-clinical and clinical development
of the Licensed Products, all commercialization of the Licensed Products, and
all storage, handling and use of physical quantities of the Compound and/or the
Compound formulated with Captisol (including, without limitation, the CyDex
Materials). Notwithstanding the preceding sentence, Company agrees that, during
the Term, it

10

--------------------------------------------------------------------------------




shall use, and shall require its Affiliates and Sublicensees to use,
commercially reasonable efforts to develop the Licensed Products, to obtain
Marketing Approvals in the Territory for the Licensed Products, and to market,
promote, and sell Licensed Products thereafter in each country in which
Marketing Approval is obtained. For clarity, Company shall be under no
obligation to market a Licensed Product if it determines, in its reasonable
business judgment, that such an effort is not commercially viable for Company.
During the Term, Company shall, [***], provide to CyDex a detailed written
update report of Company’s activities, progress and outlook in developing
Licensed Products.
6.2    Costs and Expenses. Company shall be solely responsible for all costs and
expenses related to its development and commercialization of the Licensed
Products, including without limitation costs and expenses associated with all
preclinical activities and clinical trials, and all regulatory filings and
proceedings relating to the Licensed Products, and all commercialization of
Licensed Products.
6.3    In Vivo Studies. If Company wishes to conduct any in vivo study
(preclinical or clinical, in animals or in humans, each a “Study”) of a Licensed
Product utilizing Captisol, the following provisions shall apply:
(d)    Dosing. Company shall not exceed the maximum allowable dosing levels of
Captisol specified in CyDex’s then-current clinical dosing matrix (which shall
be provided by CyDex to Company from time to time) without the written consent
of CyDex.
(e)    Compliance with Laws. Company represents and warrants that each Study
shall be performed in accordance with all applicable laws, regulations and
requirements. Company shall provide or cause to be provided all appropriate
warnings to participants enrolled in each Study and obtain or cause to be
obtained appropriate documentation of informed consent from all participants in
each such Study.
(f)    Adverse Events. Company agrees to immediately inform CyDex if any adverse
effects are observed and ascribed to Captisol in any Study in accordance with
Section 7.3 hereof. To accurately track adverse events and preserve the validity
of each Study, Company agrees that, (i) for so long as CyDex is in compliance
with the terms of the Supply Agreement and (ii) until the royalties are no
longer due under this Agreement, it shall only use Captisol supplied by CyDex
for each such Study conducted under the scope of this Agreement, and shall not
use any other [***] supplied by a Third Party.
(g)    Reporting and Study Data. Within [***], Company shall provide to CyDex a
summary of the data and results of each Study, if any, that pertain solely to
Captisol, and subject to Section 8, Company hereby grants to CyDex a
non-exclusive, royalty-free license (with the right to sublicense) to use and
disclose such data solely as necessary for regulatory purposes, including
without limitation to update the DMF for Captisol.
(h)    Responsibility. Company has the freedom to formulate and design each
Study, and (as between Company and CyDex) Company is solely responsible for
executing each Study; and so it is reasonable that, and the parties agree that,
Company shall be solely responsible therefor and for any effects or consequences
of the formulation, design and execution of each Study except to the extent any
such effects or consequences result from the negligence or misconduct of CyDex.

11

--------------------------------------------------------------------------------




(i)    Review of Regulatory Filings and Publications. At least [***] before a
submission of any proposed written publication material or regulatory submission
(which shall be subject to the restrictions of Section 8 hereof), Company shall
provide to CyDex for CyDex’s review and comment a copy of any proposed written
publication, material or regulatory submission reporting results of a Study
where such publication material refers to Captisol ([***]). Company shall give
due consideration and reasonably incorporate any input that CyDex provides
regarding Captisol ([***]).
6.4    Right of Reference. Company shall have the right to reference the DMF
solely in connection with Company’s regulatory filings (including INDs, NDAs,
etc.) submitted in connection with obtaining Marketing Approval for a Licensed
Product. CyDex shall use reasonable commercial efforts to keep its DMF in good
standing throughout the Term.
6.5    Access to Company’s Data. CyDex shall have the right to reference and
utilize all toxicology/safety and other relevant scientific data developed on
Captisol alone (and not in conjunction with a Licensed Product) by Company, its
Sublicensees or Affiliates, at no cost to CyDex. Upon request by CyDex, Company
shall either provide CyDex, at CyDex’s sole expense, with a copy of all such
data or shall make such data accessible to CyDex at times and locations
reasonably agreeable to CyDex and Company subject to the provisions of
Section 8.
6.6    Insurance. During the Term and for [***] years thereafter, Company shall
obtain and maintain, at its own cost and expense, commercial general liability
insurance and product liability insurance in amounts, that are reasonable and
customary in the United States pharmaceutical and biotechnology industry for
companies engaged in comparable activities (as indicated to Company by its
insurance advisors), with CyDex identified as an additional named insured. It is
understood and agreed that this insurance shall not be construed to limit
Company’s liability with respect to its indemnification obligations hereunder.
Company shall provide to CyDex upon request a certificate evidencing the
insurance Company is required to obtain and keep in force under this Section
6.6.
7.    REGULATORY MATTERS.
7.1    Captisol Information Submitted for Regulatory Review. Except as otherwise
set forth herein, Company shall be solely responsible for all communications
with regulatory agencies in connection with the Licensed Products, provided
CyDex shall reasonably cooperate with Company with respect to any interactions
with regulatory authorities concerning Captisol. Company shall provide CyDex
with copies of the portions of all regulatory submissions containing [***] and
shall allow CyDex to review and comment upon said submissions. The contents of
each such submission shall be deemed to be Confidential Information of Company,
subject to the terms and provisions of Section 8 below. Company shall promptly
inform CyDex of meetings with the FDA (or other regulatory agencies in the
Territory) regarding [***]. If Company submits written responses to the FDA that
include [***]. If CyDex reasonably objects to the contents of such written
responses relating to Captisol, the parties agree to cooperate in working toward
a reasonable and mutually agreeable response; [***].
7.2    Material Safety. CyDex shall provide Company, in writing, from time to
time, with (a) relevant material information currently known to it regarding
handling precautions, toxicity and hazards with respect to Captisol, and (b) the
then-current material safety data sheet for Captisol. Notwithstanding the
foregoing or anything in this Agreement to the contrary, Company is solely
responsible for (i) use of all documentation provided by CyDex, including
without limitation, use in any regulatory submission to the FDA or any other
regulatory agency in the Territory, (ii) document

12

--------------------------------------------------------------------------------




control and retention, and (iii) determining the suitability of any
documentation provided by CyDex hereunder for use in any regulatory submission.
7.3    Adverse Event Reporting. Company shall adhere, and shall require that its
Affiliates, Sublicensees, co-marketers and distributors adhere, to all
requirements of applicable law and regulations that relate to the reporting and
investigation of any adverse event, including without limitation an unfavorable
and unintended diagnosis, symptom, sign (including an abnormal laboratory
finding), syndrome or disease, whether or not considered Captisol or Licensed
Product-related, which occurs or worsens following administration of Captisol or
Licensed Product. Each party shall provide the other with copies of all reports
it obtains (either directly or through any Sublicensee or licensee) of any
adverse event which is serious (e.g., any such adverse event involving Captisol
or the Licensed Product that results in death, is life-threatening, requires or
prolongs inpatient hospitalization, results in disability, congenital anomaly or
is medically important (i.e., may require other medical or surgical intervention
to prevent other serious criteria from occurring)) which such party has reason
to believe are associated with Captisol within [***] following (i) submission of
any such report to any regulatory agency, or (ii) receipt from such party’s
Sublicensee, licensee, co-marketer or distributor of any such report to any
regulatory agency. Company shall also advise CyDex regarding any proposed
labeling or registration dossier changes affecting Captisol. Reports from
Company shall be delivered to the attention of Chief Scientific Officer, CyDex,
with a copy to Chief Executive Officer, CyDex, at the address set forth in
Section 14.7. The parties shall mutually cooperate with regard to investigation
of any such serious adverse event, whether experienced by Company, CyDex or any
other Affiliate, Sublicensee, sublicensee, co-marketer or distributor of CyDex
or Company.
7.4    Safety Agreement. Upon request by Company, CyDex shall negotiate in good
faith a separate safety agreement (the “Safety Agreement”), for each proposed
Licensed Product, at least [***] before submission of an IND related to such
proposed Licensed Product (or, for any proposed Licensed Products for which the
IND was submitted before the Effective Date, then as soon as practicable after
the Effective Date). The Safety Agreement would be anticipated to provide
details related to the management of serious Adverse Events that occur during
clinical trials, including safety issues rising from pre-clinical research and
other safety and reporting practices and procedures, detailing obligations
related to the development and commercialization of the Licensed Product in
compliance with all applicable laws, rules, and regulations.
8.    CONFIDENTIALITY.
8.1    Definition. Company and CyDex each recognizes that during the Term, it
may be necessary for a party (the “Disclosing Party”) to provide Confidential
Information (as defined herein) to the other party (the “Receiving Party”) that
is highly valuable, the disclosure of which would be highly prejudicial to such
party. The disclosure and use of Confidential Information shall be governed by
the provisions of this Section 8. Neither Company nor CyDex shall use the
other’s Confidential Information except as expressly permitted in this
Agreement. For purposes of this Agreement, “Confidential Information” means all
information disclosed by the Disclosing Party to the Receiving Party and which
reasonably ought to have been understood to be confidential and/or non-public
information at the time disclosed to the Receiving Party, or which is designated
in writing by the Disclosing Party as “Confidential” (or equivalent), or which
when disclosed orally to the Receiving Party is declared to be confidential by
the Disclosing Party and is so confirmed in a writing delivered to the Receiving
Party within [***] of such oral disclosure, including but not limited to product

13

--------------------------------------------------------------------------------




specifications, data, know-how, formulations, product concepts, sample
materials, business and technical information, financial data, batch records,
trade secrets, processes, techniques, algorithms, programs, designs, drawings,
and any other information related to a party’s present or future products,
sales, suppliers, customers, employees, investors or business. Without limiting
the generality of the foregoing, CyDex’s Confidential Information includes all
materials provided as part of the Captisol Data Package.
8.2    Obligation. CyDex and Company agree that they will disclose the other
party’s Confidential Information to its own (or its 100% stockholder’s, or with
respect to Company, its Sublicensees’) officers, employees, consultants and
agents only if and to the extent necessary to carry out their respective
responsibilities under this Agreement or in accordance with the exercise of
their rights under this Agreement, and such disclosure shall be limited to the
maximum extent possible consistent with such responsibilities and rights. Except
as set forth in the foregoing sentence, neither party shall disclose
Confidential Information of the other to any Third Party without the other’s
prior written consent. In all events, however, any and all disclosure to a Third
Party shall be pursuant to the terms of a non-disclosure/nonuse agreement no
less restrictive than this Section 8. The party which disclosed Confidential
Information of the other to any Third Party shall be responsible and liable for
any disclosure or use by such Third Party (or its disclosees) which would have
violated this Agreement if committed by the party itself. Neither party shall
use Confidential Information of the other except as expressly allowed by and for
the purposes of this Agreement. Each party shall take such action to preserve
the confidentiality of each other’s Confidential Information as it would
customarily take to preserve the confidentiality of its own Confidential
Information (but in no event less than a reasonable standard of care). Upon
expiration or termination of this Agreement, each party, upon the other’s
request, shall return or destroy (at disclosing party’s discretion) all the
Confidential Information disclosed to the other party pursuant to this
Agreement, including all copies and extracts of documents, within [***] of the
request, except for [***].
8.3    Exceptions. The use and non-disclosure obligations set forth in this
Section 8 shall not apply to any Confidential Information, or portion thereof,
that the Receiving Party can demonstrate by competent evidence:
(i)    at the time of disclosure is in the public domain;
(ii)    after disclosure, becomes part of the public domain, by publication or
otherwise, through no fault of the Receiving Party or its disclosees;
(iii)    at the time of disclosure is already in the Receiving Party’s
possession, and such prior possession can be properly demonstrated by the
Receiving Party, with the exception of Confidential Information exchanged
between parties before the execution of this Agreement;
(iv)    is made available to the Receiving Party by an independent Third Party
without obligation of confidentiality; provided, however, that to the Receiving
Party’s knowledge, such information was not obtained by said Third Party,
directly or indirectly, from the Disclosing Party hereunder; or
(v)    is independently developed by an employee of the Receiving Party not
accessing or utilizing the Disclosing Party’s information.

14

--------------------------------------------------------------------------------




In addition, the Receiving Party may disclose information that is required to be
disclosed by law, by a valid order of a court or by order or regulation of a
governmental agency including but not limited to, regulations of the SEC or in
the course of arbitration or litigation; provided, however, that in all cases
the Receiving Party shall give the other party prompt notice of the pending
disclosure and make a reasonable effort to obtain, or to assist the Disclosing
Party in obtaining, a protective order or confidential-treatment order
preventing or limiting (to the greatest possible extent and for the longest
possible period) the disclosure and/or requiring that the Confidential
Information so disclosed be used only for the purposes for which the law or
regulation required, or for which the order was issued.
8.4    Injunction. Each party agrees that should it breach or threaten to breach
any provisions of this Section 8, the Disclosing Party will suffer irreparable
damages and its remedy at law will be inadequate. Upon any breach or threatened
breach by the Receiving Party of this Section 8, the Disclosing Party shall be
entitled to seek temporary, preliminary and/or permanent injunctive relief in
addition to any other remedy which it may have, without need to post any bond or
security, in addition to any and all other legal and equitable rights and
remedies available to the Disclosing Party.
8.5    Third Party Information.
(a)    Company acknowledges that CyDex’s Confidential Information and DMF
include information developed by [***] that is confidential to both CyDex and
[***]. Only to the extent that confidential information of [***] is disclosed to
Company hereunder, and only as required by CyDex’s pre-existing contractual
obligations to [***], then [***] is a limited third party beneficiary of only
this Section 8 of this Agreement and may seek remedies pursuant to it, but only
in accordance with its terms.
(b)    The parties acknowledge that the defined term “Confidential Information”
shall include not only a Disclosing Party’s own Confidential Information but
also Confidential Information of a Third Party which is in the possession of a
Disclosing Party. Both parties agree not to disclose to the other party any
Confidential Information of a Third Party which is in the possession of such
party, unless the other party has given an express prior written consent (which
specifies the owner of such Confidential Information) to receive such particular
Confidential Information.
8.6    Public Announcements. The parties shall mutually agree on any press
release to be issued upon execution of this Agreement; such release to include,
at CyDex’s sole discretion, a description of the milestones and royalty
obligations of this Agreement. Neither party shall make any subsequent public
announcement concerning this Agreement or the terms hereof not previously made
public without the prior written approval of the other party with regard to the
form, content, and precise timing of such announcement, except as may be
required to be made by either party in order to comply with applicable law,
regulations, court orders, or tax, securities filings, financing arrangements,
acquisitions, or sublicenses. Such consent shall not be unreasonably withheld or
delayed by such other party. Before any such public announcement, the party
wishing to make the announcement shall submit a draft of the proposed
announcement to the other party in sufficient time to enable such other party to
consider and comment thereon.
9.    REPRESENTATIONS AND WARRANTIES.

15

--------------------------------------------------------------------------------




9.1    Mutual Representations and Warranties. Each party represents and warrants
to the other that, as of the Effective Date:
(iv)    it is a corporation duly organized and validly existing under the laws
of the state or country of its incorporation;
(v)    it has the full power and right to enter into this Agreement and to
perform its obligations hereunder;
(vi)    this Agreement has been duly authorized, executed and delivered by such
party and constitutes a legal, valid and binding obligation of such party
enforceable against such party in accordance with its terms except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent transfer, or other similar
laws affecting the rights and remedies of creditors generally and by general
principles of equity;
(vii)    the execution, delivery and performance of this Agreement by such party
do not conflict with any agreement, instrument or understanding, oral or
written, to which such party is a party or by which such party may be bound, nor
violate any law or regulation of any court, governmental body or administrative
or other agency having authority over such party;
(viii)    all consents, approvals and authorizations from all governmental
authorities or other Third Parties required to be obtained by such party in
connection with the execution and delivery of this Agreement have been obtained;
(ix)    no person or entity has or will have, as a result of the transactions
contemplated by this Agreement, any right, interest or valid claim against or
upon such party for any commission, fee or other compensation as a finder or
broker because of any act by such party or its agents, or, with respect to
Company, because of any act by its Affiliates or Sublicensees; and
(x)    it has not entered into any agreement with any Third Party that is in
conflict with the rights granted to the other party pursuant to this Agreement.
9.2    CyDex Representations and Warranties. CyDex hereby represents and
warrants to Company as follows:
(vi)    that it has no knowledge of any unsettled past or current, and has not
received notice of any threatened, patent, trade secret or other intellectual
property dispute with any Third Party that actually or is reasonably likely to
have a material adverse effect on the Licensed Intellectual Property;
(vii)    the Licensed Intellectual Property are not subject to any outstanding
injunction, judgment order, ruling or charge and CyDex knows of no pending or
threatened claim or action which challenges the validity, legality,
enforceability or use of the Licensed Intellectual Property;
(viii)    to CyDex’s knowledge, CyDex has the full right, power and authority to
grant all of the licenses granted to Company under this Agreement;

16

--------------------------------------------------------------------------------




(ix)    as of the Effective Date, CyDex has not granted to any Third Party any
license to any of the Licensed Intellectual Property which conflicts with the
exclusive license hereunder; and
(x)    to CyDex’s knowledge, through the Effective Date CyDex has filed and
maintained with the appropriate regulatory authorities in all major countries in
the Territory all permits, licenses, regulatory filings (including the DMF) and
approvals related to Captisol and the manufacture and sale thereof, necessary
for CyDex to carry out its obligations and for Company to exercise its rights
under this Agreement and the Supply Agreement.
9.3    Disclaimer. The warranties set forth in this Section 9 above are provided
in lieu of, and each party hereby disclaims, all other warranties, express and
implied, relating to the subject matter of this Agreement, Captisol, the
Licensed Intellectual Property, or the Licensed Products, including but not
limited to the implied warranties of merchantability and fitness for a
particular purpose, title and non-infringement of third party rights. Each
party’s warranties under this Agreement are solely for the benefit of the other
party and may be asserted only by the other party and not by any Affiliate,
Sublicensee or any customer of the other party, its Affiliates or Sublicensees.
Each party, its Affiliates and Sublicensees shall be solely responsible for all
representations and warranties that it, its Affiliates or Sublicensees make to
any customer of such party, its Affiliates or Sublicensees.
10.    INDEMNIFICATION.
10.1    By CyDex. CyDex shall defend, indemnify and hold Company and its
Affiliates and Sublicensees, and each of their respective directors, officers,
agents and employees (collectively, the “Company Indemnitees”), harmless from
and against any and all losses, judgments, damages, liabilities, settlements,
penalties, fines, costs and expenses of attorneys and other professionals)
(collectively, “Losses”) incurred by the Company Indemnitees as a result of any
claim, demand, action or other proceeding (each, a “Claim”) by a Third Party, to
the extent such Losses arise out of (i) CyDex’s breach of this Agreement or the
Supply Agreement, including without limitation any of its representations and
warranties set forth herein or therein; (ii) the research, development,
manufacture, use, handling, promotion, marketing, distribution, importation,
sale or offering for sale of Captisol by CyDex, its Affiliates, distributors,
licensees or agents (for clarity, such terms shall not include Company in any
event); (iii) infringement of a Third Party’s intellectual property rights in
connection with the Company’s use of Captisol; (iv) interactions and
communications by CyDex, its Affiliates, manufacturers, distributors or agents
with governmental authorities, physicians or other Third Parties relating to
Captisol, including the Captisol Data Package; or (v) the grossly negligent or
willful misconduct of CyDex or its Affiliates or any of their respective
officers, directors, employees or agents; all except to the extent that such
Losses are primarily caused by a Company Indemnitee’s breach of this Agreement,
gross negligence or willful misconduct.
10.2    By Company. Company shall defend, indemnify and hold CyDex and its
Affiliates, and each of their respective directors, officers, agents and
employees (collectively, the “CyDex Indemnitees”), harmless from and against any
and all Losses incurred by the CyDex Indemnitees as a result of any Claim by a
Third Party, to the extent such Losses arise out of: (i) Company’s breach of
this Agreement or the Supply Agreement, including without limitation any of its
representations and warranties herein or therein; (ii) any Study conducted by or
on behalf of Company (whether before or after the Effective Date); (iii) the
research, development, manufacture, use, handling, promotion,

17

--------------------------------------------------------------------------------




marketing, distribution, importation, sale or offering for sale of Licensed
Products by Company, its Affiliates, Sublicensees, Contract Manufacturers,
distributors or agents (for clarity, such terms shall not include CyDex in any
event); (iv) infringement of a Third Party’s intellectual property rights in the
making, having made, using, selling, offering for sale and importing of Licensed
Products, but only to the extent that any such infringement Claim is unrelated
to Captisol; (v) interactions and communications by Company, its Affiliates,
Sublicensees, distributors or agents with governmental authorities, physicians
or other Third Parties relating to Licensed Products and/or Captisol; or
(vi) the grossly negligent or willful misconduct of Company or its Affiliates,
Sublicensees, Contract Manufacturers, distributors or agents or any of their
respective officers, directors, managers, employees or agents; all except to the
extent that such Losses are primarily caused by a CyDex Indemnitee’s breach of
this Agreement, gross negligence or willful misconduct.
10.3    Expenses. As the parties intend complete indemnification, all costs and
expenses of enforcing any provision of this Section 10 shall also be reimbursed
by the Indemnifying Party.
10.4    Procedure. The party intending to claim indemnification under this
Section 10 (an “Indemnified Party”) shall promptly notify the other party (the
“Indemnifying Party”) of any Claim in respect of which the Indemnified Party
intends to claim such indemnification (provided, that no delay or deficiency on
the part of the Indemnified Party in so notifying the Indemnifying Party will
relieve the Indemnifying Party of any liability or obligation under this
Agreement except to the extent the Indemnifying Party has suffered actual
prejudice directly caused by the delay or other deficiency), and the
Indemnifying Party shall assume the defense thereof (with counsel selected by
the Indemnifying Party and reasonably satisfactory to the Indemnified Party)
whether or not such Claim is rightfully brought; provided, however, that an
Indemnified Party shall have the right to retain its own counsel, with the fees
and expenses to be paid by the Indemnified Party, unless the Indemnifying Party
does not assume the defense or unless a representation of both the Indemnified
Party and the Indemnifying Party by the same counsel would be inappropriate due
to the actual or potential differing interests between them, in which case the
reasonable fees and expenses of counsel retained by the Indemnified Party shall
be paid by the Indemnifying Party. (Provided, that in no event shall the
Indemnifying Party be required to pay for more than one separate counsel no
matter the number or circumstances of all Indemnified Parties.) The Indemnified
Party, and its employees and agents, shall cooperate fully with the Indemnifying
Party and its legal representatives in the investigations of any Claim. The
Indemnifying Party shall not be liable for the indemnification of any Claim
settled (or resolved by consent to the entry of judgment) without the written
consent of the Indemnifying Party. Also, if the Indemnifying Party shall control
the defense of any such Claim, the Indemnifying Party shall have the right to
settle such Claim; provided, that the Indemnifying Party shall obtain the prior
written consent (which shall not be unreasonably withheld or delayed) of the
Indemnified Party before entering into any settlement of (or resolving by
consent to the entry of judgment upon) such Claim unless (A) there is no finding
or admission of any violation of law or any violation of the rights of any
Person by an Indemnified Party, no requirement that the Indemnified Party admit
fault or culpability, and no adverse effect on any other claims that may be made
by or against the Indemnified Party and (B) the sole relief provided is monetary
damages that are paid in full by the Indemnifying Party and such settlement does
not require the Indemnified Party to take (or refrain from taking) any action.
Regardless of who controls the defense, the other party hereto shall reasonably
cooperate in the defense as may be requested. Without limitation, the
Indemnified Party, and its directors, officers, advisers,

18

--------------------------------------------------------------------------------




agents and employees, shall cooperate fully with the Indemnifying Party and its
legal representatives in the investigations of any Claim.
11.    LIMITATION OF LIABILITY.
EXCEPT FOR DAMAGES FOR WHICH A PARTY IS RESPONSIBLE PURSUANT TO ITS
INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTION 10, EACH PARTY SPECIFICALLY
DISCLAIMS ALL LIABILITY FOR AND SHALL IN NO EVENT BE LIABLE FOR ANY INCIDENTAL,
SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES, EXPENSES, LOST PROFITS, LOST
SAVINGS, INTERRUPTIONS OF BUSINESS OR OTHER DAMAGES OF ANY KIND OR CHARACTER
WHATSOEVER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR RESULTING FROM THE
MANUFACTURE, HANDLING, MARKETING, SALE, DISTRIBUTION OR USE OF LICENSED PRODUCTS
OR THE LICENSED INTELLECTUAL PROPERTY, REGARDLESS OF THE FORM OF ACTION, WHETHER
IN CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE, EVEN IF SUCH PARTY WAS ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES. EACH PARTY SHALL HAVE NO REMEDY, AND EACH
PARTY SHALL HAVE NO LIABILITY, OTHER THAN AS EXPRESSLY SET FORTH IN THIS
AGREEMENT AND THE SUPPLY AGREEMENT. EXCEPT WITH RESPECT TO THE INDEMNIFICATION
SPECIFICALLY PROVIDED IN SECTION 10, A BREACH OF SECTION 2.7 OR CLAIMS FOR
NON-PAYMENT OF MILESTONES OR ROYALTIES DUE HEREUNDER, [***]. NO ACTION,
REGARDLESS OF FORM, ARISING OUT OF OR RELATED TO THIS AGREEMENT MAY BE BROUGHT
BY EITHER PARTY [***].
12.    MANAGEMENT OF INTELLECTUAL PROPERTY.
12.1    Ownership.
(c)    Existing and Acquired Rights. Each party shall maintain its ownership and
other rights with respect to intellectual property owned or controlled by such
party before the Effective Date. Each party shall own any intellectual property
acquired by such party outside of this Agreement after the Effective Date.
(d)    New Rights. The ownership of discoveries, inventions, improvements and
other technology, whether or not patentable, made by Company’s and/or CyDex’s
personnel and related to the subject matter of this Agreement shall be
determined in accordance with US patent law and state intellectual-property law,
as applicable.
12.2    Prosecution and Maintenance.
(a)    Existing Rights (Licensed Patents). During the Term CyDex shall conduct
the maintenance, [***]. Each party shall reasonably cooperate with the
prosecuting party in connection with its prosecution and maintenance activities
at the prosecuting party’s request and expense, including by making scientists
and scientific records reasonably available to the prosecuting party.
(b)    New Rights. The parties shall cooperate to take whatever, if any,
reasonable actions they mutually agree upon in writing and in their respective
discretion to prosecute patent applications and maintain patents covering rights
which are jointly owned in accordance with

19

--------------------------------------------------------------------------------




Section 12.1(b). Such agreement shall include actions to be taken by each party
and the allocation of expenses related to such action. Neither party shall seek
patent protection covering such rights without such agreement.
(c)    For the avoidance of doubt, subject to Sections 12.2(a) and (b) each
party shall be [***].
12.3    Infringement by Third Parties.
(a)    Each party shall promptly notify the other party in writing of any actual
or threatened infringement, misappropriation or other violation by a Third Party
of any Licensed Intellectual Property in the Field and in the Territory (“Third
Party Infringement”) of which it becomes aware.
(b)    Existing Rights (Licensed Patents). CyDex shall have the right (but not
the obligation), at its own expense, to initiate and control any action to
enforce the Licensed Patents against any Third Party Infringement and may name
Company as a party plaintiff solely to the extent required to maintain standing;
[***]. [***]. Company shall give CyDex timely notice of any proposed settlement
of any such action instituted by Company. Any recoveries resulting from an
action relating to a claim of Third Party Infringement of the Licensed Patents
(including any recoveries resulting from settlement) shall be [***].
(c)    New Rights. The parties shall cooperate to take whatever, if any, action
they mutually agree upon in writing and in their respective discretion against
the alleged infringer of rights which are jointly owned in accordance with
Section 12.1(b). Such agreement shall include actions to be taken by each party
and the allocation of expenses and recoveries related to such action. Neither
party shall take any such action against the alleged infringer without the
written consent of the other party.
(d)    For the avoidance of doubt, subject to Sections 12.3(a), (b) and (c),
each party shall be solely responsible for all decisions and actions pertaining
to the enforcement of patents owned solely by such party.
13.    TERM AND TERMINATION.
13.1    Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue in effect thereafter on a country-by-country
and Licensed Product-by-Licensed Product basis until the later of [***].
13.2    Termination for Convenience. Company may terminate this Agreement at its
election, upon [***] prior express written notice to CyDex. CyDex may terminate
this Agreement, upon express written notice to Company in the event that the
[***]. If this Agreement is terminated pursuant to this Section 13.2, within
[***] after such termination Company shall pay to CyDex all payments owing at
the date of termination.
13.3    Termination for Breach. If either party should materially violate or
fail to perform any material term or covenant of this Agreement, then the other
party may give written notice of such default to such party. If such party
should fail to cure such default within [***] (or [***] with respect to any
payment obligation not otherwise subject to a good faith dispute) after such
notice, the other

20

--------------------------------------------------------------------------------




party shall have the right to terminate this Agreement by a second written
notice (a “Notice of Termination”) to such party. If Notice of Termination is
sent to such party, this Agreement shall automatically terminate on the
effective date of such notice. The parties agree that any failure by Company to
pay when due (subject to the [***] cure period) [***] of such portion of any
amount of money owing from Company to CyDex as is not disputed in good faith by
Company shall conclusively be deemed to constitute a “material” breach.
13.4    Termination for Bankruptcy. Either party may terminate this Agreement
immediately upon written notice to the other party in the event that the other
party has a petition in bankruptcy filed against it that is not dismissed within
[***] of such filing, files a petition in bankruptcy, or makes an assignment for
the benefit of creditors.
13.5    Termination of the Supply Agreement. If the Supply Agreement is
terminated in accordance with its terms (except a termination of the Supply
Agreement by Company for CyDex’s material breach), CyDex shall have the right to
terminate this Agreement with [***] prior written notice to Company.
13.6    Effect of Termination.
(a)    Following the termination by Company under Section 13.2 or by CyDex for
Company’s breach under Section 13.3, all rights granted to Company herein shall
immediately terminate and each party shall promptly return all relevant records
and materials in its possession or control containing the other party’s
Confidential Information with respect to which the former party does not retain
rights hereunder, except for one archival copy (and such electronic copies that
exist as part of the receiving party’s computer systems, network storage systems
and electronic backup systems) of such materials solely to be able to monitor
its obligations that survive under this Agreement.
(b)    Upon the natural expiration of the Term as to a country, the licenses
granted in Section 2.1 shall become perpetual, fully paid-up and royalty-free as
to such country.
13.7    Survival. Notwithstanding any other provisions of this Agreement, any
liability or obligation of either party to the other for acts or omissions
before the termination or expiration of this Agreement shall survive the
termination or expiration of this Agreement. Such termination or expiration
shall not relieve either party from obligations that are expressly indicated or
obviously intended to survive termination or expiration of this Agreement, nor
shall any termination or expiration of this Agreement relieve Company of its
obligation to pay CyDex, subject to the terms herein, (i) royalties for Licensed
Products sold by Company, its Affiliates or Sublicensees, arising under Section
4.1(c), or (ii) sums due in respect of Captisol shipped before termination or
expiration of this Agreement. Sections 2.2 (Grant of License from Company to
CyDex), 4.2 (Taxes), 4.3 (Late Payments), 5 (Records; Reports; Audit),
6.3(d) (Reporting and Study Data), 6.5 (Access to Company’s Data), 7.3 (Adverse
Event Reporting), 8 (Confidentiality), 9.3 (Disclaimer), 10 (Indemnification),
11 (Limitation of Liability), 12 (Management of Intellectual Property), 13 (Term
and Termination), and 14 (General Provisions) shall survive termination or
expiration of this Agreement.
14.    GENERAL PROVISIONS.
14.1    Relationship of Parties. Each of the parties hereto is an independent
contractor and nothing in this Agreement is intended or shall be deemed to
constitute a partnership, agency, employer-

21

--------------------------------------------------------------------------------




employee or joint venture relationship between the parties. No party shall have
the right to, and each party agrees not to purport to, incur any debts or make
any commitments or contracts for the other. During the [***], Company shall not
solicit, induce, encourage or attempt to induce or encourage any employee of
CyDex to terminate his or her employment with CyDex or to breach any other
obligation to CyDex; provided, that this sentence is not meant to encompass
general solicitations such as may be found in newspaper advertisements and the
like.
14.2    Compliance with Law. Company agrees that use of the Licensed
Intellectual Property and Captisol by it and its Affiliates and Sublicensees,
and the manufacture, handling, marketing, sale, distribution and use of Licensed
Products, shall comply with all applicable international, federal, state and
local laws, rules and regulations, including, but not limited to, import/export
restrictions, laws, rules and regulations governing use and patent, copyright
and trade secret protection. CyDex agrees that its manufacture, handling,
marketing, sale, distribution and use of Captisol hereunder shall comply with
all applicable international, federal, state and local laws, rules and
regulations, including, but not limited to, import/export restrictions, laws,
rules and regulations governing use and patent, copyright and trade secret
protection.
14.3    Arbitration.
(a)    Procedure. Any and all disputes or controversies arising out of or
relating to this Agreement shall be exclusively and finally resolved by binding
arbitration in accordance with the commercial arbitration rules of the American
Arbitration Association then in effect, in San Diego, California. The
arbitration shall be conducted by an arbitrator reasonably knowledgeable about
the pharmaceutical industry and acceptable to CyDex and Company. If CyDex and
Company cannot agree on a single arbitrator within [***] after a demand for
arbitration has been made, CyDex shall appoint an arbitrator, Company shall
appoint an arbitrator, the two (2) arbitrators shall appoint a third arbitrator,
and the three arbitrators shall hear and decide the issue in controversy. If
either party fails to appoint an arbitrator within [***] after service of the
demand for arbitration, then the arbitrator appointed by the other party shall
arbitrate any controversy in accordance with this Section 14.3(a). Except as to
the selection of arbitrators, the arbitration proceedings shall be conducted
promptly and in accordance with the rules of the American Arbitration
Association then in effect. The expenses of any arbitration, [***].
(b)    Confidentiality of Proceedings. All arbitration proceedings hereunder
shall be confidential and the arbitrator(s) shall issue appropriate protective
orders to safeguard each party’s Confidential Information. Except as required by
law, no party shall make (or instruct the arbitrator(s) to make) any public
announcement with respect to the proceedings or decision of the arbitrator(s)
without prior written consent of the other party.
(c)    Interim Equitable Relief. Each party shall, in addition to all other
remedies accorded by law (or in equity) and permitted by this Agreement, be
entitled to equitable relief (including but not limited to interim injunctive
relief) in any court having jurisdiction to protect its interests. Neither party
shall commence any court proceeding or action against the other to resolve any
dispute, except (i) to enforce an arbitral award rendered pursuant to this
Section 14.3, or (ii) for such interim injunctive relief.
(d)    Binding Effect. The provisions of this Section 14.3 shall survive any
expiration or termination of this Agreement, and shall be severable and binding
on the parties hereto,

22

--------------------------------------------------------------------------------




notwithstanding that any other provision of this Agreement may be held or
declared to be invalid, illegal or unenforceable.
14.4    Costs and Expenses. Except as otherwise expressly provided in this
Agreement, each party shall bear all costs and expenses associated with the
performance of such party’s obligations under this Agreement.
14.5    Further Assurances. The parties hereby covenant and agree without the
necessity of any further consideration, to execute, acknowledge and deliver any
and all such other documents and take any such other action as may be reasonably
necessary or appropriate to carry out the intent and purposes of this Agreement.
14.6    Force Majeure. Neither party shall be liable for failure to perform, or
delay in the performance of, its obligations under this Agreement (other than
payment obligations) when such failure or delay is caused by an event of force
majeure. For purposes of this Agreement, an event of force majeure means any
event or circumstance beyond the reasonable control of the affected party and
not reasonably preventable using industry standard practices, including but not
limited to, war, insurrection, riot, fire, flood or other unusual weather
condition, explosion, act of God, peril of the sea, sabotage, accident, embargo,
act of governmental authority, compliance with governmental order on national
defense requirements, or inability due to general industry wide shortages to
obtain fuel, power, raw materials, labor or transportation facilities. If, due
to any event of force majeure, either party shall be unable to fulfill its
obligations under this Agreement (other than payment obligations), the affected
party shall immediately notify the other party of such inability and of the
period during which such inability is expected to continue, shall use reasonable
commercial efforts to cure and remedy such non-performance and the time for
performance shall be extended for a number of days equal to the duration of the
force majeure, and the parties shall meet promptly to determine an equitable
solution to the effects of such event.
14.7    Notices. Any notice, request, approval or consent required or permitted
to be given under this Agreement shall be in writing and shall be deemed to have
been sufficiently given if delivered in person, sent by certified mail, postage
pre-paid, or transmitted by email or by express courier service to the party to
which it is directed at its physical or email address shown below or such other
physical or email address as such party shall have last given by notice to the
other party in accordance with this Section 14.7:

23

--------------------------------------------------------------------------------




If to CyDex, to:
CyDex Pharmaceuticals, Inc.
c/o Ligand Pharmaceuticals Incorporated
11119 North Torrey Pines Road, Suite 200
La Jolla, CA 92037
Attention: Vice President and Secretary
Email: cberkman@ligand.com


If to Company, to:
CURx Pharmaceuticals, Inc.
[***]
[***]
Attention: Chief Executive Officer
Email: [***]
With a copy to:
Ligand Pharmaceuticals Incorporated
11119 North Torrey Pines Road, Suite 200
La Jolla, CA 92037
Attention: General Counsel
Email: cberkman@ligand.com




Agiletic Law group, PC
10935 Vista Sorrento Parkway, #370
San Diego, CA 92130
Attention : James Cartoni
Email : jim@agiletic.com



If sent by overnight courier, [***] after the date of deposit with such courier
shall be deemed to be the date on which such notice, request or communication
was given. If sent by certified mail, [***] after the date of mailing shall be
deemed the date on which such notice, request or communication was given.
14.8    Use of Name. Neither party shall have any right, express or implied, to
use in any manner the name or other designation of the other party or any other
trade name or trademark of the other party for any purpose, except as may be
required by applicable law or regulation or with the written approval of the
other party, such approval not to be unreasonably withheld.
14.9    Public Announcements. No party shall use the name, trademark, trade name
or logo of the other party, its Affiliates or their respective employee(s) in
any publicity, promotion, news release or public disclosure relating to this
Agreement or its subject matter, without the prior express written permission of
the other party, such permission not to be unreasonably withheld, except as may
be required by law or required by the rules of an applicable US national
securities exchange or as permitted by Section 14.8. The parties agree that a
party may disclose this Agreement and its terms, and material developments or
material information generated under this Agreement, in securities filings with
the SEC (or equivalent foreign agency), or taxing authorities, to the extent
required by law after complying with the procedure set forth in this
Section 14.9.
14.10    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California (without giving effect to
any conflicts of law principles that require the application of the law of a
different state). The parties agree that the United Nations Convention on
Contracts for the International Sale of Goods shall be inapplicable to this
Agreement and the Supply Agreement and transactions hereunder and thereunder.
14.11    Entire Agreement; Amendment. This Agreement and the Supply Agreement
and all Exhibits attached hereto or thereto contain the entire agreement of the
parties relating to the subject matter hereof and thereof and supersede any and
all prior or contemporaneous agreements, written or oral, between CyDex and
Company relating to the subject matter hereof and thereof. Notwithstanding the
foregoing, any confidential information which was disclosed under such prior
agreements shall

24

--------------------------------------------------------------------------------




remain confidential and shall be subject to the nondisclosure and nonuse
provisions set forth in Section 8 of this Agreement. This Agreement may not be
amended unless agreed to in writing by both parties.
14.12    Binding Effect. This Agreement shall be binding upon, and the rights
and obligations hereof shall apply to CyDex and Company and any successor(s) and
permitted assigns. The name of a party appearing herein shall be deemed to
include the names of such party’s successors and permitted assigns to the extent
necessary to carry out the intent of this Agreement.
14.13    Waiver. The rights of either party under this Agreement may be
exercised from time to time, singularly or in combination, and the exercise of
one or more such rights shall not be deemed to be a waiver of any one or more of
the others. No waiver of any breach of a term, provision or condition of this
Agreement shall be deemed to have been made by either party unless such waiver
is addressed in writing and signed by an authorized representative of that
party. The failure of either party to insist upon the strict performance of any
of the terms, provisions or conditions of this Agreement, or to exercise any
option contained in this Agreement, shall not be construed as a waiver or
relinquishment for the future of any such term, provision, condition or option
or the waiver or relinquishment of any other term, provision, condition or
option.
14.14    Severability. If any provision of this Agreement is determined by a
final and binding court or arbitration judgment to be invalid, illegal or
unenforceable to any extent, such provision shall not be not affected or
impaired up to the limits of such invalidity, illegality or unenforceability;
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected or impaired in any way; and the parties agree to
negotiate in good faith to replace such invalid, illegal and unenforceable
provision (or portion of provision) with a valid, legal and enforceable
provision that achieves, to the greatest lawful extent under this Agreement, the
economic, business and other purposes of such invalid, illegal or unenforceable
provision (or portion of provision). This Agreement shall not be invalidated by
any future determination that any or all of the Licensed Patents have expired or
been invalidated.
14.15    Assignment. Neither party may assign its rights or delegate its
obligations under this Agreement, in whole or in part, by operation of law or
otherwise, to any Third Party without the prior written consent of the other
party, which consent shall not be unreasonably withheld. Notwithstanding the
foregoing, either party may assign in whole or in part its rights and/or
delegate in whole or in part its obligations under this Agreement to an
Affiliate or to any Third Party successors (including with respect to Company,
Third Party successors to one or more Licensed Products), whether by way of
merger, sale of assets to which this Agreement relates, sale of stock or
otherwise, without prior written consent, and CyDex may without prior written
consent assign CyDex’s future titles, rights and obligations under this
Agreement to [***]. As a condition to any permitted assignment hereunder, the
assignor must guarantee the performance of the terms and obligations of this
Agreement by any assignee, and the assignee must expressly assume (for the
express benefit of the party hereto which is not the assignor) the performance
of the terms and obligations of this Agreement by such assignee; provided that
this sentence shall not apply to an assignment of CyDex’s future titles, rights
and obligations under this Agreement to [***]. Any assignment not in accordance
with this Section 14.15 shall be void.
14.16    No Implied License. No right or license is granted to Company hereunder
by implication, estoppel, or otherwise to any know-how, patent or other
intellectual property right owned or controlled by CyDex or its Affiliates,
except by an express license granted hereunder.

25

--------------------------------------------------------------------------------




14.17    Third Party Beneficiaries. Except as set forth in Section 14.23 hereof
and except for the rights of Indemnified Parties pursuant to Section 10 hereof,
and subject to Pfizer’s rights under Section 8.5 hereof, the terms and
provisions of this Agreement are intended solely for the benefit of each party
hereto and their respective successors or permitted assigns and it is not the
intention of the parties to confer third-party beneficiary rights upon any other
person, including without limitation Sublicensees. The enforcement of any
obligation of CyDex under this Agreement shall only be pursued by Company or a
Company Indemnitee, and not Sublicensees (unless otherwise a Company
Indemnitee).
14.18    Remedies Cumulative; Right of Set-Off. Except as provided in
Section 11, any enumeration of a party’s rights and remedies in this Agreement
is not intended to be exclusive, and a party’s rights and remedies are intended
to be cumulative to the extent permitted by law and include any rights and
remedies authorized in law or in equity. Notwithstanding anything to the
contrary in this Agreement, Company shall not have a right to set-off any
royalties, milestones or other amount due to CyDex under this Agreement and/or
the Supply Agreement against any damages incurred by Company for a breach by
CyDex of this Agreement and/or the Supply Agreement.
14.19    Interpretation. The language used in this Agreement is the language
chosen by the parties to express their mutual intent, and no provision of this
Agreement shall be interpreted for or against any party because that party or
its attorney drafted the provision.
14.20    Headings. The descriptive headings of this Agreement are for
convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.
14.21    Construction. Any reference in this Agreement to an Article, Section,
subsection, paragraph, clause, Schedule or Exhibit shall be deemed to be a
reference to an Article, Section, subsection, paragraph, clause, Schedule or
Exhibit, of or to, as the case may be, this Agreement, unless otherwise
indicated. Unless the context of this Agreement otherwise requires, (a) words of
any gender include each other gender, (b) words such as “herein”, “hereof”, and
“hereunder” refer to this Agreement as a whole and not merely to the particular
provision in which such words appear, (c) words using the singular shall include
the plural, and vice versa, and (d) the words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “but not limited to”,
“without limitation”, “inter alia” or words of similar import.
14.22    Counterparts. This Agreement may be executed in counterparts (facsimile
and electronic transmission included), each of which shall constitute an
original document, but both of which shall constitute one and the same
instrument.
14.23    [***]. In addition to and not in derogation of its obligations to and
agreements with CyDex as set forth herein, Company hereby agrees, for the
benefit of CyDex and separately for the benefit of the [***].
[Remainder of this page left blank intentionally]



26

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this License Agreement as of the
Effective Date.
CYDEX PHARMACEUTICALS, INC.
By:    /s/ Charles Berkman    
Name:    Charles Berkman    
Title:    Vice President and Secretary    
CURX PHARMACEUTICALS, INC.
By:    /s/ Dinendra Sen    
Name:    Dinendra Sen    
Title:    Chief Executive Officer    





27

--------------------------------------------------------------------------------




EXHIBIT A
LICENSED CAPTISOL PATENTS
[***]
Country
Filing Date
Application No.
Patent No.
Expiration Date
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]




A-1

--------------------------------------------------------------------------------








PATENTS CONTINUED
[***]
Country
Filing Date
Serial No.
Patent No.
Expiration Date
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 




A-2

--------------------------------------------------------------------------------






PATENTS CONTINUED
[***]
Country
Filing Date
Application No.
Patent No.
Expiration Date
[***]
[***]
[***]
[***]
[***]
[***]
 
 
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]




A-3

--------------------------------------------------------------------------------






PATENTS CONTINUED
[***]
Country
Filing Date
Application No.
Patent No.
Expiration Date
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
 
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 




A-4

--------------------------------------------------------------------------------






PATENTS CONTINUED
[***]
Country
Filing Date
Application No.
Patent No.
Expiration Date
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 




A-5